Citation Nr: 1531265	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  08-19 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected fibromyositis and lumbar strain.  

2.  Entitlement to service connection for peroneal neuropathy of the left lower extremity, to include as secondary to service-connected fibromyositis and lumbar strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied service connection for a psychiatric disorder, to include a major depressive disorder (listed as a major depressive disorder); a cervical spine disability (listed as right C5-C6 radiculopathy, claimed as neck and cervical spine pain with radiculopathy in the upper extremities); radiculopathy of the right lower extremity (listed as radiculopathy of the right leg); and for peroneal neuropathy of the left lower extremity (listed as left peroneal neuropathy), all to include as secondary to service-connected fibromyositis and lumbar strain.  

In August 2012, the Board remanded the issues of entitlement to service connection for a psychiatric disorder, to include a major depressive disorder; a cervical spine disability (listed as right C5-C6 radiculopathy); radiculopathy of the right lower extremity (listed as radiculopathy of the right leg); and for peroneal neuropathy of the left lower extremity (listed as left peroneal neuropathy, axonal type), all to include as secondary to service-connected fibromyositis and lumbar strain, for further development.  

A January 2013 RO decision granted service connection and a 10 percent rating for a major depressive disorder, effective December 8, 2006, and granted service connection and a 10 percent rating for radiculopathy of the right lower extremity, effective December 8, 2006.  Therefore, the issues of entitlement to service connection for a psychiatric disorder, to include a major depressive disorder, and entitlement to service connection for radiculopathy of the right lower extremity, both to include as secondary to service-connected fibromyositis and lumbar strain, are no longer before the Board.  

The issues have been recharacterized to comport with the evidence of record

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case was previously remanded by the Board in August 2012, partly to schedule the Veteran for a VA examination by a VA orthopedist.  The examiner was to indicate whether the Veteran was currently diagnosed with a cervical spine disability (listed as C5-C6 radiculopathy) and with peroneal neuropathy of the left lower extremity (listed as left peroneal neuropathy), and if so, whether it was at least as likely as not (a probability of 50 percent or greater) that those disabilities were related to the Veteran's period of service.  

The August 2012 Board remand further indicated that the examiner was to provide an opinion as to whether to any diagnosed cervical spine disability and peroneal neuropathy of the left lower extremity was at least as likely as not related to, or secondary to, or aggravated by, the Veteran's service-connected fibromyositis and lumbar strain.  

Pursuant to the August 2012 Board remand, the Veteran was afforded a VA neck conditions examination in November 2012.  There was a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had cervical spine pain with radiation into both of his upper extremities, which was worse during activities that required rotating his head to either side.  He stated that the radicular pain was intermittent and that it was dependent on movement and physical activity.  The diagnosis was right C5-C6 radiculopathy by electromyography.  

The Veteran was also afforded a VA back conditions examination in November 2012.  The examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported that he had developed radicular pain of his bilateral lower extremities secondary to his service-connected lumbosacral strain.  The diagnoses were lumbar strain; right L4-S1 herniated nucleus pulposus, with disc bulging and spondylosis; and left peroneal neuropathy, as well as right leg radiculopathy, by electromyography and nerve conduction velocity studies.  

The examiner, who conducted both the VA neck conditions and back conditions examination reports, indicated that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran's claims file was silent for a right C5-C6 radiculopathy and for left peroneal neuropathy, axonal type, during the Veteran's period of military service and for medical reports that could correlate with symptoms or findings of such conditions during service.  

The examiner also commented that the Veteran's right C5-C6 radiculopathy and left peroneal neuropathy, axonal type, were less likely as not related to the Veteran's service-connected lumbar condition.  The examiner stated that right C5-C6 radiculopathy and left peroneal neuropathy, axonal type, had unrelated biomechanical and anatomical etiologies.  

The Board observes that the examiner indicated that the Veteran's claimed cervical spine disability (right C5-C6 radiculopathy) and peroneal neuropathy of the left lower extremity (left peroneal neuropathy, axonal type) were less likely as not related to the Veteran's service connected lumbar condition.  The Board observes, however, that the examiner did not specifically address whether the Veteran's service-connected fibromyositis and lumbar strain aggravated his cervical spine disability and peroneal neuropathy of the left lower extremity, as indicated pursuant to the August 2012 Board remand.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).  

Additionally, the Board observes that the examiner also maintained that the Veteran's diagnosed radiculopathy of the right lower extremity was at least as likely as not related to or secondary to the Veteran's service-connected back disability.  The examiner stated that radiculopathy was a direct complication of discogenic disease of the spine (service-connected), and that a herniated disc was the most common cause of radiculopathy that affected the lower extremities, in the present case, the right leg.  The Board notes, however, that the Veteran is solely service-connected for fibromyositis and lumbar strain.  The Board also observes the examiner did not provide much in the way of a rationale for his opinion that the Veteran's peroneal neuropathy of the left lower extremity was not related to his service-connected fibromyositis and lumbar strain, other than to provide a conclusory statement that such had unrelated biomechanical and anatomical etiology.  

Additionally, the examiner did not address any reports by the Veteran that his cervical spine disability and neuropathy of the left lower extremity began during his period of service.  The Veteran is competent to report having possible cervical spine and left lower extremity problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In light of the deficiencies with the November 2012 VA neck conditions and back conditions examination reports, the Board finds that the Veteran has not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for a cervical spine disability and for peroneal neuropathy of the left lower extremity, both to include as secondary to service-connected fibromyositis and lumbar strain.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for cervical spine problems and peroneal neuropathy of the left lower extremity since November 2012.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform her of such, and advise her she may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional, preferably one who has not previously examined him, to determine the nature and likely etiology of his claimed cervical spine disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current cervical spine disabilities, to include C5-C6 radiculopathy.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed cervical spine disabilities, to include C5-C6 radiculopathy, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss any reports of the Veteran of cervical spine problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected fibromyositis and lumbar strain caused or aggravated any currently diagnosed cervical spine disabilities, to include C5-C6 radiculopathy.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed cervical spine disabilities, to include C5-C6 radiculopathy, by the Veteran's service-connected fibromyositis and lumbar strain is found, the examiner must attempt to establish a baseline level of severity of the diagnosed low cervical spine disabilities, to include C5-C6 radiculopathy, prior to aggravation by the service-connected disability.

The examination report must include a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional, preferably one who has not previously examined him, to determine the nature and likely etiology of his claimed peroneal neuropathy of the left lower extremity.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must specifically indicate whether the Veteran is diagnosed with peroneal neuropathy of the left lower extremity, or any other diagnosed radiculopathy of the left lower extremity.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed peroneal neuropathy of the left lower extremity, or any other diagnosed radiculopathy of the left lower extremity, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss any reports of the Veteran of left lower extremity problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected fibromyositis and lumbar strain caused or aggravated any currently diagnosed peroneal neuropathy of the left lower extremity, or any other diagnosed radiculopathy of the left lower extremity.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed peroneal neuropathy of the left lower extremity, or any other diagnosed radiculopathy of the left lower extremity, by the Veteran's service-connected fibromyositis and lumbar strain is found, the examiner must attempt to establish a baseline level of severity of the such diagnosed disabilities prior to aggravation by the service-connected disability.

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




